445 F.2d 301
90 P.U.R.3d 399
UNITED GAS PIPE LINE COMPANY, Plaintiff-Appellee,v.TERREBONNE PARISH POLICE JURY, Defendant-Appellant.
No. 31053.
United States Court of Appeals, Fifth Circuit.
June 21, 1971, Rehearing denied July 14, 1971.

Wilmore J. Broussard, Jr., Dist. Atty., Houma, La., Bernard L. Knobloch, Asst. Dist. Atty., Thibodaux, La., for defendant-appellant.
Ray A. Barlow, Shreveport, La., Frank W. Wurzlow, Jr., Houma, La., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and GEWIN and MORGAN, Circuit judges.
PER CURIAM:


1
In this cause we agree with the judgment and conclusion of the District Court, 319 F.Supp. 1138, that Terrebonne Parish Police Jury cannot require, as a condition to the issuance of a construction permit to construct, maintain and operate an interstate gas transmission pipeline under a public road within the Parish, that the gas pipe line company pay the cost of relocating, altering or removing pipelines of the Gas Pipe Line Company (appellee) outside of the highway or road right-of-way.  We are likewise in agreement with the conclusion of the District Court that the Ordinance under consideration is invalid and is not severable.  It is our opinion that the Ordinance is in conflict with the Natural Gas Pipeline Safety Act of 1968, 49 U.S.C. 1671 et seq.  (see also Natural Gas Act, 15 U.S.C. 717 et seq.).  Under the terms of said Act, it appears that the Gas Pipe Line Company (appellee) has offered to comply with all conditions which the Parish Police Jury could reasonably require of it.  We do not hold that the Parish Police Jury cannot enact a valid ordinance requiring permits with reasonable conditions.


2
Judgment affirmed.